Citation Nr: 1824770	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-16 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2015, the Veteran testified at a videoconference hearing before a Veterans Law Judge.  A transcript of the hearing is of record.

In March 2016, the claim was remanded for additional development.  The claim has since been returned to the Board.


FINDING OF FACT

In written correspondence received on June 22 and 26, 2016, the Veteran expressed his intent to withdraw his appeal for entitlement to service connection for a bilateral hearing loss disability; the Board has no jurisdiction over that appeal.


CONCLUSION OF LAW

The appeal for entitlement to service connection for bilateral hearing loss is dismissed.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. §§ 20.202, 20.204, 20.302 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The claimant or the claimant's representative may withdraw an appeal as to any or all issues on appeal.  38 C.F.R. § 20.204(a) (2017).  Except for appeals withdrawn on the record at a hearing, withdrawal must be in writing.  38 C.F.R. § 20.204 (b)(1) (2017).  A withdrawal is effective when received provided that receipt is prior to the issuance of a decision by the Board.  38 C.F.R. § 20.204 (b)(3) (2017).  Withdrawal of a claim constitutes a withdrawal of the notice of disagreement and, if filed, the substantive appeal.  38 C.F.R. § 20.204(c) (2017).

The Board may dismiss any appeal which fails to allege a specific error of fact or law.  38 U.S.C. § 7105 (d)(5) (West 2012); 38 C.F.R. §20.202 (2017).  There is no obligation to proceed with further adjudication following withdrawal.  Hanson v. Brown, 9 Vet. App. 29 (1996). 

A notice of disagreement must be filed within one year from the date notice of a decision is mailed to the claimant.  38 U.S.C. § 7105(b)(1) (West 2012); 38 C.F.R. § 20.302(a) (2017).  A substantive appeal must be filed either within 60 days from the date the statement is mailed to the claimant or within the remainder of the one year period from notification of the decision being appealed, whichever is later.  38 U.S.C. § 7105(d)(3) (West 2014); 38 C.F.R. § 20.302(b)(1) (2017).

A March 2012 rating decision denied service connection for bilateral hearing loss.  The Veteran was provided notice of that denial in an April 2012 letter.  Also in April 2012, the Veteran filed a notice of disagreement with the decision.  A statement of the case was issued on March 17, 2014, and the Veteran filed a substantive appeal on March 26, 2014.

In written correspondence dated June 20, 2016 and received on June 22, 2016, the Veteran indicated that he wanted to withdraw his appeal for bilateral hearing loss.  In written correspondence dated and received on June 27, 2016, the Veteran's representative also indicated that the Veteran desired to withdraw his pending appeal for bilateral hearing loss.

The Board finds that the Veteran's withdrawal request was knowledgeable and voluntary, and qualifies as a valid withdrawal of the perfected issue on appeal.  See 38 C.F.R. § 20.204 (2017).  Despite the February 2018 submission of an appellate brief by the Veteran's representative, there remain no allegations of error of fact or law for appellate consideration as to the Veteran's claim for service connection for a bilateral hearing loss disability, and the claim is dismissed.


ORDER

The appeal concerning entitlement to service connection for a bilateral hearing loss disability is dismissed.





____________________________________________
R. FEINBERG	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


